DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s amendment and arguments presented see pages 1-5 of the remarks filed 9/23/21 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of Claims 1, 15 and 21, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.
                  Examiner notes the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s).  Rather, each and every limitation of the claim(s) and their disclosed relationships are integral.  
               However, none of the prior art cited alone or in combination provides the motivation to teach 
an operating method of a controller, the operating method comprising: outputting, from the controller, a corrected gamma value reflecting the correction value of the gamma value to a gamma value set in advance to the data driver, 
wherein the correction value of the pixel value comprises a pixel function value for illuminance of external light with respect to at least one of the first pixels and the second pixels, the pixel function value making a white color coordinate of a first display area equal to a white color coordinate of a second display area based on an external light characteristic, an external light reflection characteristic of the first display area and the second display area, and an emission characteristic of the first display area and the second display area, 
wherein the external light reflection characteristic of the first  display area comprises a first reflection spectrum which is a reflectivity depending on a wavelength of the external light in the first display area,  and 
the external light reflection characteristic of the second display area comprises a second reflection spectrum  which is a reflectivity depending on a wavelength of the external light in the second display area as claimed in Claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 








/VIJAY SHANKAR/Primary Examiner, Art Unit 2622